Title: To John Adams from Samuel Stanton, 1 July 1797
From: Stanton, Samuel
To: Adams, John



Sir
July 1st: 1797

I am very anxious to learn your Excellency’s Sentiments with respect to my Letter to you of the 11th. June.—Since when, I have received the Ambassador’s Letter, which I alluded to—It is enclosed for your Excellency’s perusal. I wish however to have it returned, with the Answer
As Delay in my situation particularly, is so painful, I have to request your Excellency to be so good as to lose no time in deciding one way or the other; & I lament that I am urged to beg of your Excellency at all Events to attend to me in some degree.—
I am very respectfully / Sir / your Excellency’s most Humble & obedient St.


Saml. StantonCaptain British Army